Title: To George Washington from Alexander Hamilton, 25 October 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          Berlin [Pa.] 3d days MarchOctober 25. 1794 7 oClock in the Evening
        
        We arrived here this afternoon. A very heavy rain has rendered the march extremely arduous and distressing; but we find here much better shelter than was foreseen. Our baggage & stores are just beginning to arrive—The Jersey line & Brigade of Cavalry took the right hand road about five miles back.
        Tomorrow we shall continue our march & I hope that we shall conform to the general arrangement though we must shorten tomorrows march & lengthen that of the day following.
        The troops have shewn all the patience that could have been expected. In short I perceive nothing amiss.
        Bradford & Fulton it is said are gone off. By tracing time, it is not probable they were at all influenced by the arrest of Husbands & Philson. with the highest respect & truest attachment I have the honor to be sir Your obed. ser.
        
          A. Hamilton
        
      